DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 29 November 2021 has been entered. Claim(s) 1-10 and 13-18 remain pending in this application. Claim(s) 11-12 have been cancelled. 
The amendment to Claim 1 has overcome the claim objection set forth in the office action mailed 14 September 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vandendriessche (U.S. Patent No. 5,233,755), hereinafter Vandendriessche in view of Beyer (U.S. Patent No. 6,889,496), hereinafter Beyer, and Stein (U.S. Patent No. 3,170,286), hereinafter Stein.

Regarding Independent Claim 1, Beyer discloses a combustion chamber structure (Abstract, Line 1) for a rocket engine (Abstract, Line 1 – the combustion chamber structure is for a rocket engine), the combustion chamber structure comprising: 
a hot gas wall (Figure 2 – the inner wall of the liner, 10, is the hot gas wall) that surrounds a combustion chamber (12 – Figure 2 – the hot gas wall surrounds the combustion chamber, 12) and has a plurality of coolant channels (Figure 2 – Column 5, Lines 22-24 – a plurality of cooling channels are formed in the hot gas wall), the plurality of coolant channels extending from a first longitudinal end of the hot gas wall (Figure 2 – Column 5, Lines 24-29 – the cooling channels extend from a first longitudinal end of the hot gas wall, 10, at the first manifold, 30) to a second longitudinal end of the hot gas wall opposite to the first longitudinal end (Figure 2 – Column 5, Lines 24-29 – the cooling channels extend to a second longitudinal end of the hot gas wall, 10, at the second manifold, 20, opposite the first longitudinal end), 
a first manifold (30) forming a first coolant chamber (Figure 2 – the first manifold forms an annular coolant chamber), the first manifold being provided at the first longitudinal end of the hot gas wall (Figure 2 – the first manifold, 30, is at the first/bottom longitudinal end of the hot gas wall) and extending in a circumferential direction of the hot gas wall (Figure 2 – the first manifold extends circumferentially around the hot gas wall), 
wherein the first coolant chamber is fluidly connected to each of the plurality of coolant channels (Figure 2 – Column 5, Lines 24-29 – the first coolant chamber is fluidly connected to the plurality of coolant channels).
Beyer does not disclose a plurality of first coolant channels and a plurality of second coolant channels,

wherein the second coolant chamber is fluidly connected to each of the plurality of second coolant channels,
wherein in at least an area of the hot gas wall, a first coolant channel of the plurality of first coolant channels is provided adjacent and with a distance to a second coolant channel of the plurality of second coolant channels in a circumferential direction of the hot gas wall, 
wherein a course of the adjacent first and second coolant channels is substantially parallel to a longitudinal axis of the combustion chamber structure when projected onto a longitudinal plane containing the longitudinal axis, and 
wherein in at least an area of the hot gas wall, the adjacent first and second coolant channels do not run in a straight line parallel to the longitudinal axis when projected onto the longitudinal plane, so that the adjacent first and second coolant channels form an angle with respect to the longitudinal axis whereby such angle the adjacent first and second coolant channels wind around the longitudinal axis.
However, Vandendriessche teaches a combustion chamber structure for a rocket engine (Figure 1 – Column 6, Lines 4-5 – the system is for a rocket engine combustion chamber), the combustion chamber structure comprising: 
a hot gas wall (Figures 1 and 7 – Column 6, Lines 21-27 – the inner wall, 1, 3 and 4, is a hot gas wall) that surrounds a combustion chamber (Figure 1 – the hot gas wall surrounds the inner volume making up the combustion chamber) and has a plurality of first coolant channels (Figure 7 – Column 9, Lines 61-65 - the channels, 7 , 107 and 207, that are marked with L1 are the plurality of first coolant channels) and a plurality of second coolant channels(Figure 7 – Column 9, Lines 61-65 - the channels, 109 and 209, that are marked with L2 are the plurality of second coolant channels), the plurality of first and second coolant channels extending from a first longitudinal end of the hot gas wall to a second longitudinal end of the hot gas wall opposite to the first longitudinal end (Figure 1 – the first and second cooling channels extend along the hot gas wall of the combustion chamber from the right most/ first longitudinal end to the left most end/second longitudinal end), 
a first manifold (Column 7, Lines 55-58 – the cooling channels have manifolds for feeding the coolant therefore the manifold feeding the first cooling channels is the first manifold) forming a first coolant chamber (Column 7, Lines 55-58 – An accepted definition provided by Dictionary.com for manifold is “a chamber having several outlets through which a liquid or gas is distributed or gathered”, therefore the first manifold forms a first chamber for feeding the first cooling channels) and a second manifold (Column 7, Lines 55-58 – the cooling channels have manifolds for feeding the coolant therefore the manifold feeding the second cooling channels is the second manifold) forming a second coolant chamber (Column 7, Lines 55-58 – An accepted definition provided by Dictionary.com for manifold is “a chamber having several outlets through which a liquid or gas is distributed or gathered”, therefore the second manifold forms a second chamber for feeding the second cooling channels) being fluidly separated from the first coolant chamber (Column 9, Lines 61-65 – the coolant, L1, for the first cooling channels and the coolant, L2, for the second cooling channels are different coolants, therefore the manifolds for feeding the liquids would be fluidly separated),
Column 7, Lines 55-58 – the first manifold would feed the first cooling channels with coolant therefore the chamber of the first manifold would be fluidly connected to each of the plurality of the first coolant channels), 
wherein the second coolant chamber being fluidly connected to each of the plurality of second coolant channels (Column 7, Lines 55-58 – the second manifold would feed the second cooling channels with coolant therefore the chamber of the second manifold would be fluidly connected to each of the plurality of the second coolant channels), and
wherein in at least an area of the hot gas wall, a first coolant channel of the plurality of first coolant channels is provided adjacent and with a distance to a second coolant channel of the plurality of second coolant channels in a circumferential direction of the hot gas wall (Figure 7 – one of the first coolant channels, 7, is adjacent to a second coolant channel and spaced a distance, which is the thickness of the sheet between them, from the second coolant channel in the circumferential direction – See annotated figure below for clarification);


    PNG
    media_image1.png
    886
    1107
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Vandendriessche

wherein a course of the adjacent first and second coolant channels is substantially parallel to a longitudinal axis of the combustion chamber structure when projected onto a longitudinal plane containing the longitudinal axis (Figures 1 – Column 5, Lines 30-31, 41, 46, 51 – the first and second coolant channels run the same path as shown as element 7 in Figure 1, with the channels running left to right and thus parallel to the longitudinal axis that runs left to right in the figure, when the path of the channels is projected onto a longitudinal plane going into and of the figure).
Vandendriessche – Column 2, Lines 45-47).
Beyer in view of Vandendriessche do not disclose wherein in at least an area of the hot gas wall, the adjacent first and second coolant channels do not run in a straight line parallel to the longitudinal axis when projected onto the longitudinal plane, so that the adjacent first and second coolant channels form an angle with respect to the longitudinal axis whereby such angle the adjacent first and second coolant channels wind around the longitudinal axis.
However, Stein teaches a rocket combustion chamber (Figures 1 and 5 – Column 1, Lines 14-18) with a hot gas wall (Figure 1 – the tubes, 200, form the hot gas wall of the combustion chamber, 12) and coolant channels (Figures 1 and 5 – the tubes, 200, are coolant channels) that have a course that is parallel to the longitudinal axis (Figures 1 and 5 – Column 5, Lines 26-43 – the tubes are parallel to the longitudinal axis, x, in the area of the throat) and in at least an area of the hot gas wall, the coolant channels do not run in a straight line parallel to the longitudinal axis when projected onto the longitudinal plane, so that the coolant channels form an angle with respect to the longitudinal axis whereby such angle the coolant channels wind around the longitudinal axis (Figures 1 and 5 – Column 5, Lines 26-43 – the coolant channels in the areas not at the throat are formed to have an helical angle such that they are not parallel with the longitudinal axis, x, and they wrap around the longitudinal axis).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Beyer in view of Vandendriessche by making the adjacent first and second coolant channels of Beyer in view of Vandendriessche formed in such a manner that in at least an area of the hot gas wall, the adjacent first and second coolant channels do not run in a straight line parallel to the longitudinal axis when projected onto the longitudinal plane, so that the adjacent first and second coolant channels form an angle with respect to the longitudinal axis whereby such angle the adjacent first and second coolant channels wind around the longitudinal axis, as taught by Stein, in order to decrease the effective axial velocity of the coolant in the helical sections of the coolant channels (Stein – Column 5, Lines 41-45) thereby providing an improved regenerative cooling apparatus (Stein – Column 1, Lines 63-64).

Regarding Claim 2, Beyer in view of Vandendriessche and Stein disclose the invention as claimed and discussed above. Beyer in view of Vandendriessche and Stein, as discussed so far, do not disclose the first manifold is configured to distribute a first coolant to the first coolant channels and the second manifold is configured to distribute a second coolant to the second coolant channels, the first coolant being different from the second coolant.
However, Vandendriessche further teaches the first manifold is configured to distribute a first coolant to the first coolant channels (Column 7, Lines 55-58 – the manifold connected to the first coolant channels distributes the coolant to the first coolant channels) and the second manifold is configured to distribute a second coolant to the second coolant channels (Column 7, Lines 55-58 – the manifold connected to the second coolant channels distributes the coolant to the second coolant channels), the first coolant being different from the second coolant (Column 9, Lines 61-65 – the first coolant and the second coolants are different coolants).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the first manifold being configured to distribute a first coolant to the first coolant channels and the second manifold being configured to distribute a second coolant to the second coolant channels, the first coolant being different from the second coolant, as taught by Vandendriessche, into the device of Beyer in view of Vandendriessche and Stein for the same reasons as discussed above for Claim 1.

Regarding Claim 3, Beyer in view of Vandendriessche and Stein disclose the invention as claimed and discussed above.
Beyer further discloses the first manifold surrounds the combustion chamber in the circumferential direction (Figure 2 – the inlet manifold, 30, surrounds the combustion chamber in the circumferential direction).
Thus when Beyer has been modified by Vandendriessche and Stein, as discussed above, the first and second manifolds would surround the combustion chamber in the circumferential direction.

Regarding Claim 6, Beyer in view of Vandendriessche and Stein disclose the invention as claimed and discussed above.
Beyer further discloses the coolant channels are fluidly connected to the combustion chamber at the second longitudinal end of the hot gas wall (Figure 2 – Column 5, Lines 22-28 – the coolant channels empty into the manifold, 20, at the second/top longitudinal end of the hot gas wall, where the coolant is then supplied to the combustion chamber, 12).
Thus when Beyer has been modified by Vandendriessche and Stein, as discussed above, the first and second coolant channels would be fluidly connected to the combustion chamber at the second longitudinal end of the hot gas wall.

	Regarding Claim 7, Beyer in view of Vandendriessche and Stein disclose the invention as claimed and discussed above. Beyer further discloses the coolant channels open into an additional first coolant chamber at the second longitudinal end of the hot gas wall (Figure 2 – Column 5, Lines 24-28 – the coolant channels open into an additional first coolant chamber located in the manifold, 20, at the second/top end of the hot gas wall).
Beyer in view of Vandendriessche and Stein, as discussed so far, do not disclose the second coolant channels open into an additional second coolant chamber at the second longitudinal end of the hot gas wall.
However, Vandendriessche teaches the second coolant channels open into an additional second coolant chamber at the second longitudinal end of the hot gas wall (Figure 1 – Column 7, Lines 55-58 – a manifold for removing coolant is connected to the second coolant channels and therefore would be at the second longitudinal end of the hot gas wall, as the second manifold is at the first longitudinal end and feeds the channels with coolant and the coolant flows along the combustion chamber, as shown in Figure 1, to the second longitudinal end;  This manifold for removing coolant is the additional second manifold).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the second coolant channels open into an additional second coolant chamber at the second longitudinal end of the hot gas wall, as taught by Vandendriessche, into the device of Beyer in view of Vandendriessche and Stein for the same reasons as discussed above for Claim 1.

Regarding Claim 9, Beyer in view of Vandendriessche and Stein disclose the invention as claimed and discussed above. Beyer in view of Vandendriessche and Stein, as discussed so far, do not disclose a hot gas wall thickness and/or at least one of a course and a geometry, of the first and/or second coolant channels continuously changes along both an axial and 
However, Vandendriessche further teaches wherein a hot gas wall thickness (Figure 7 - Column 7, Lines 11-15 – the hot gas wall, 1, 3 and 4 has a thickness) and/or a geometry, of the first and/or second coolant channels continuously change along both an axial and circumferential direction of the hot gas wall in such a manner that the first coolant channels and the second coolant channels are so configured and arranged that, at every position of the hot gas wall, a given relation between the heat supplied to the hot gas wall by a combustion process in the combustion chamber and the heat dissipated from the hot gas wall by the first and second coolants is achieved (Figures 1 and 7 -Column 3, Lines 8-15 and Column 7, Lines 11-15 – the cooling channels shape and the thickness of the hot gas wall, 1, 3 and 4, vary such that they are around the circumference of the hot wall and optimize heat exchange; therefore they are configured and arranged such that an optimum relation, which is a given relationship, is reached between the heat supplied and the heat dissipated by the coolant channels).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Beyer in view of Vandendriessche and Stein such that a hot gas wall thickness and/or a geometry, of the first and/or second coolant channels continuously changes along both an axial and Vandendriessche – Column 3, Lines 12-13).

Regarding Claims 10 and 18, Beyer in view of Vandendriessche and Stein disclose the invention as claimed and discussed above. Beyer in view of Vandendriessche and Stein, as discussed so far, do not disclose one or more of a distance between the first coolant channels in the circumferential direction of the hot gas wall, a distance between the second coolant channels in the circumferential direction of the hot gas wall, an orientation of the first coolant channels and/or the second coolant channels with respect to the axial direction of the combustion chamber structure, an orientation of the first coolant channels with respect to the second coolant channels, a width dimension of the first coolant channels and/or the second coolant channels, and a distance of the first coolant channels and/or the second coolant channels in a radial direction from the combustion chamber varies at different positions of the hot gas wall.
However, Vandendriessche further teaches a width dimension of the first coolant channels and/or the second coolant channels (Column 3, Lines 8-15 – the cross-sectional size of the coolant channels change based on the location along the hot gas wall, i.e. the cross-section, and therefore the width dimension of the first and/or second coolant channels, get smaller at the throat section of the combustion chamber which would differ from the cross-section of coolant channels upstream of the throat) varies at different positions of the hot gas wall (Column 3, Lines 8-15 – the cross-sectional size of the coolant channels change based on the location along the hot gas wall, i.e. the cross-section, and therefore the width dimension of the first and/or second coolant channels, get smaller at the throat section of the combustion chamber which would differ from the cross-section of coolant channels upstream of the throat).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Beyer in view of Vandendriessche and Stein such that a width dimension of the first coolant channels and/or the second coolant channels varies at different positions of the hot gas wall, as taught by Vandendriessche, in order to optimize heat exchange (Vandendriessche – Column 3, Lines 12-13).
The remaining limitations of this claim are claimed as alternatives and therefore are not necessary when another alternative is taught.

Regarding Claim 13, Beyer in view of Vandendriessche and Stein disclose the invention as claimed and discussed above. Beyer in view of Vandendriessche and Stein do not explicitly teach wherein the distance to the second coolant channel varies when extending in an axial direction from the first longitudinal end to the second longitudinal end. 
However, Vandendriessche teaches the thickness of the sheet, and therefore the distance between the first coolant channel and the second coolant channel, may be optimized Column 7, Lines 11-15) and further that the shape of the channels may change along the axial direction to optimize heat exchange (Column 3, Lines 8-15). Therefore the thickness, and thus the distance to the second coolant channel at each axial location, is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is a compromise between the heat exchange capacity/optimization and the mechanical strength of the structure.  
Therefore since the general conditions of the claim, i.e. that a thickness/distance is present between adjacent first coolant channel and second coolant channel, were disclosed in the prior art by Beyer in view of Vandendriessche and Stein, it is not inventive to discover the optimum thickness/distance at each axial position along the hot gas wall by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beyer in view of Vandendriessche and Stein to have the distance to the second coolant channel varies when extending in an axial direction from the first longitudinal end to the second longitudinal end in order achieve a good compromise between heat exchange capacity/optimization and mechanical strength (Vandendriessche – Column 7, Lines 11-15).

Regarding Claim 14, Beyer in view of Vandendriessche and Stein disclose the invention as claimed and discussed above. 

However, Vandendriessche further teaches wherein, in at least an area of the hot gas wall, the plurality of first and second coolant channels are alternately provided in a circumferential direction of the hot gas wall (Figure 7 – in the area of the hot gas wall as shown in Figure 7, the first and second coolant channels, 7 and 109, are shown to be in an alternating fashion in the circumferential direction of the hot gas wall).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of in at least an area of the hot gas wall, the plurality of first and second coolant channels are alternately provided in a circumferential direction of the hot gas wall, as taught by Vandendriessche, into the device of Beyer in view of Vandendriessche and Stein for the same reasons as discussed above for Claim 1.

Regarding Claim 15, Beyer in view of Vandendriessche and Stein disclose the invention as claimed and discussed above. 
Beyer in view of Vandendriessche and Stein, as discussed so far, do not disclose at least one of the plurality of first coolant channels and/or at least one of the plurality of second coolant channels has a varying distance from the combustion chamber in a radial direction thereof when extending from the first longitudinal end to the second longitudinal end.
Figure 7 – Column 3, Line 8-15 – the size of the coolant channels may change along the combustion chamber from the first end to the second end; therefore when in a configuration as shown in Figure 7 if all the channels are decreased in size around the throat then the radial distance of the radially outermost first coolant channels, 207, from the combustion chamber decreases when compared to sections upstream of the throat due to the intervening coolant channels, 7 and 107, also getting smaller).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of at least one of the plurality of first coolant channels and/or at least one of the plurality of second coolant channels has a varying distance from the combustion chamber in a radial direction thereof when extending from the first longitudinal end to the second longitudinal end, as taught by Vandendriessche, into the device of Beyer in view of Vandendriessche and Stein for the same reasons as discussed above for Claim 1.

Regarding Claim 16, Beyer in view of Vandendriessche and Stein disclose the invention as claimed and discussed above. 
Beyer in view of Vandendriessche and Stein, as discussed so far, do not disclose in at least an area of the hot gas wall, the distance of a first or a second coolant channel from the 
However, Vandendriessche further teaches wherein, in at least an area of the hot gas wall, the distance of a first or a second coolant channel from the combustion chamber in a radial direction is different from the distance of another first or second coolant channel adjacent to the first or second coolant channel (Figure 7 – at the location of the hot gas wall shown in Figure 7, multiple first coolant channels, 7, 107 and 207, have different distances from the combustion chamber in the radial direction from another adjacent first or second coolant channel), and the first or second coolant channel is formed to overlap the adjacent first or second coolant channel so that overlapping coolant channels are provided at the same circumferential position and one of the overlapping coolant channels is provided radially outwardly from the other of the overlapping coolant channels (Figure 7 – at the location of the hot gas wall shown in Figure 7, multiple first and second coolant channels are shown to overlap adjacent first and second coolant channels at a common circumferential position where one of the channels is radially outward of the other overlapping channel).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of in at least an area of the hot gas wall, the distance of a first or a second coolant channel from the combustion 

Regarding Claim 17, Beyer in view of Vandendriessche and Stein disclose the invention as claimed and discussed above. 
Beyer further discloses the combustion chamber structure is cooled only by the coolant in the plurality of coolant channels (Figure 2 – Column 5, Lines 22-65 – the combustion chamber is cooled only by the coolant in the coolant channels).
Thus when Beyer has been modified by Vandendriessche and Stein, as discussed above,  the combustion chamber structure is configured to be exclusively cooled by the first coolant and the second coolant.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Vandendriessche and Stein as applied to claim 1 above, and further in view of Mori (Foreign Patent Literature – JP 2011017322 – Translation provided), hereinafter Mori.

Regarding Claim 4, Beyer in view of Vandendriessche and Stein disclose the invention as claimed and discussed above. 
Beyer further discloses wherein the coolant manifold has an inner diameter of the coolant chamber (Figure 2 – the coolant manifold, 30, has a chamber with an inner diameter).
Thus when Beyer has been modified by Vandendriessche and Stein, as discussed above,  the first and second coolant chambers of the first and second manifolds have inner diameters.
Beyer in view of Vandendriessche and Stein, as discussed so far, do not teach the first and second manifolds have a first inlet and a second inlet, respectively, and an inner diameter of the first coolant chamber of the first manifold is decreasing with an increasing distance from the first inlet, and/or an inner diameter of the second coolant chamber of the second manifold is decreasing with an increasing distance from the second inlet.
However, Mori teaches a rocket engine (Paragraph 0001) with a manifold (37 – Paragraph 0021, Lines 7-10) with an inlet (41 – Paragraph 0021, Lines 4-6) wherein the cross-section of the manifold gradually decreases with an increasing distance from the inlet (Paragraph 0021, Lines 7-10 – the flow path/size of the manifold decreases as the distance from the inlet increases).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Beyer in view of Vandendriessche and Stein by making the first and second manifolds have a first inlet and a second inlet, respectively, and an inner diameter of the first coolant chamber of the first manifold is decreasing with an increasing distance from the first inlet, and an inner diameter of the second coolant chamber of the second manifold is decreasing with an increasing distance Mori - Paragraph 0021, Lines 7-10).

Claim 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Vandendriessche and Stein as applied to claim 1 above, and further in view of Goddard (U.S. Patent No. 2,526,222), hereinafter Goddard.

Regarding Claim 5, Beyer in view of Vandendriessche and Stein disclose the invention as claimed and discussed above. 
Beyer in view of Vandendriessche and Stein do not disclose wherein the first manifold is formed outwardly to the second manifold in a radial direction of the combustion chamber structure.
However, Goddard teaches a rocket engine (Figures 1 and 3) with a first manifold (S) and a second manifold (20) wherein the first manifold is formed outwardly to the second manifold in a radial direction of the combustion chamber structure (Figure 3 – the first manifold, S, is formed radially outwards, around the second manifold, 20, with respect to the radial direction from the combustion chamber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Beyer in view of Vandendriessche and Stein by making the first manifold being formed outwardly to the second manifold in a radial direction of the combustion chamber structure, as taught by Goddard, in 

Regarding Claim 8, Beyer in view of Vandendriessche and Stein disclose the invention as claimed and discussed above. 
Beyer in view of Vandendriessche and Stein do not disclose wherein, at the second longitudinal end of the hot gas wall, first exit openings for the first coolant are equidistantly provided in the circumferential direction, and second exit openings for the second coolant are equidistantly provided in the circumferential direction.
However, Goddard teaches a rocket engine (Figures 1 and 3) using a first coolant (Figure 1 – Column 1, Lines 26-30 – the engine uses a first coolant) and a second coolant (Column 1, Liens 48-51 – the system uses a second coolant) wherein, at the second longitudinal end of the hot gas wall (Figure 1 – the top half of the engine in Figure 1 is the second longitudinal end and the bottom half is the first longitudinal end), first exit openings (18) for the first coolant are equidistantly provided in the circumferential direction (Figure 1 – Column 1, Lines 34-37– the first exit openings, 18, for the first coolant are uniformly spaced and therefore equidistantly provided in the circumferential direction), and second exit openings (22) for the second coolant are equidistantly provided in the circumferential direction (Figure 1 – Column 1, Lines 41-44 – the second exit openings, 22, for the second coolant are uniformly spaced around the circumference of the combustion chamber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Beyer in view of .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.
Applicant's arguments, to the extent possible, have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.